 PLYMOUTH COURT
 363
Heartland Health Care Center d/b/a Plymouth Court 
and
 Local 79, Service Employees International 
Union, AFLŒCIO, CLC.  
Case 7ŒCAŒ46017 
March 4, 2004 
DECISION
 AND
 ORDER BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On November 4, 2003, Administrative Law Judge Karl 
H. Buschmann issued the att
ached decision. The General 
Counsel filed an exception and a supporting brief and the 
Respondent filed an 
answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified.  
The General Counsel, in hi
s exception, requested that 
the Board modify the judge™s remedy to order the Re-

spondent to pay the Union the dues it should have 
checked off and remitted during the effective dates of the 
contract while the Respondent
 refused to recognize the 
Union.  It is well established that the Board requires an 
employer to reimburse the union for dues-checkoff pay-
ments that it failed to make under the collective-

bargaining agreement where employees have individu-
ally signed valid authorizations for the employer to de-
duct union dues from their wages. 
W. J. Holloway & Son
, 307 NLRB 487 fn. 3 (1992), citing 
California Blowpipe 
& Steel Co
., 218 NLRB 736, 754 (1975
), enfd. 543 F.2d 
416 (D.C. Cir. 1976).  Here, the record shows that the 

collective-bargaining agreement contains a union-
security clause and a dues-ch
eckoff provision.  Further, 
the Respondent had a practi
ce of checking off dues, 
which it discontinued after withdrawing recognition from 
the Union.  Thus, it is reasonable to infer that at least 

some employees had executed valid authorizations, al-
though the extent of authorized checkoff is not shown.
2  Accordingly, we shall modi
fy the judge™s recommended 
Order and notice to require the Respondent to comply 

with the dues-checkoff provis
ion of the contract and re-                                                          
                                                           
1 There are no exceptions to the judge™s finding that the Respondent 
violated Sec. 8(a)(5) and (1) of th
e Act by withdrawing recognition of 
the Union as the exclusive collective-bargaining representative of the 
Respondent™s employees. 
2 Because of this record evidence, Members Schaumber and Meis-
burg need not decide if, in the abse
nce of such evidence, they would 
order reimbursement of dues-checkoff payments. Compare, e.g., 
South-land Dodge
, 205 NLRB 276 (1973), enfd. 492 F.2d 1238 (3d Cir. 
1974);
 Monument Printing Co
., 231 NLRB 1215 fn. 3 (1977);
 Califor-
nia Blowpipe & Steel
, 218 NLRB at 754, with those cases cited by 
Member Walsh at fn. 3 below.  
mit to the Union all union dues owed pursuant to valid 
checkoff authorizations,
3 with interest.
4  ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Heart-
land Health Care Center d/b/a Plymouth Court, Ply-

mouth, Michigan, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 
modified. 
1. Insert the following as paragraph 2(d) and reletter 
the subsequent paragraphs. 
ﬁ(d) Remit to the Union dues which should have been, 
but were not, deducted from employees™ paychecks pur-

suant to valid dues-check off authorizations until the ex-

piration of the July 8, 2002ŠJuly 8, 2005 collective-
bargaining agreement, with interest.ﬂ   
2. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
 3  In finding merit in the General 
Counsel™s exception and in modify-
ing the judge™s recommended Order accordingly, Member Walsh finds 
it unnecessary to rely on his colleague
s™ inference from the record at 
this stage of the proceeding that at least some employees had in fact 

executed valid dues-checkoff authorizations.  The propriety of modify-

ing the judge™s recommended Order as requested by the General Coun-
sel does not turn on whether the record 
in the unfair labor practice 
proceeding establishes that at least some employees in fact executed 
valid dues-checkoff author
izations.  See, e.g., 
Route 22 Toyota,
 337 
NLRB 84 (2001) (no expressed or implied requirement that record 
in unfair labor practice proceeding
 establish existence of actual valid 
dues-checkoff authorizations as prere
quisite for ordering respondent to 
remit dues to union pursuant to valid dues-checkoff authorizations); 
Meekins, Inc., 290 NLRB 126 (1988) (same); 
O™Neill, Ltd.,
 288 NLRB 
1354, 1357 (1988), enfd. 965 F.2d 1522 (9th Cir. 1992), cert. denied 
509 U.S. 904 (1993) (same); 
John Deklewa & Sons,
 282 NLRB 1375 
(1987), enfd. sub nom. 
Iron Workers Local 3 v. NLRB,
 843 F.2d 770 
(3d Cir. 1988), cert. denied 488 U.S. 889 (1988) (same);  
BDJ Con-
tracting Co., 
273 NLRB 1858 (1985) (same).  A showing of valid dues-
checkoff authorizations can be made at the compliance stage of this 
proceeding.    4 All interest payments are to be made as prescribed in 
New Hori-zons for the Retarded, 283 NLRB 1173 (1987). 
341 NLRB No. 49 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 364 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected activi-
ties. WE WILL NOT
 withdraw recognition from Local 79, 
Service Employees International Union, AFLŒCIO, CLC 

during the term of the coll
ective-bargaining agreement 
effective from July 8, 2002, to July 8, 2005. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights set forth above. 
WE WILL
 honor the terms of the collective-bargaining 
agreement effective July 8,
 2002, to July 8, 2005. 
WE WILL recognize and, on request, bargain collec-
tively and in good faith with the Union as the exclusive 
collective-bargaining representative of the unit:  
All full-time and regular part-time nurses aides, house-
keeping employees, dietary employees, laundry em-
ployees, maintenance employees, orderlies and cooks, 

employed by us at our facility located at 105 Haggerty 
Road, Plymouth, Michigan; but excluding registered 
nurses, licensed nurses, administrators, office clerical 

employees, and guards, supervisors as defined in the 
Act, and all other employees 
WE WILL make whole, with interest, the unit employ-
ees to the extent they suffered economically as a result of 

our failure to abide by the ag
reement and, to
 the extent 
requested by the Union, restore the status quo ante, as it 
existed prior to March 3, 2003. 
WE WILL remit to the Union dues which should have 
been, but were not, deducted from employees™ paychecks 
pursuant to valid dues-checkoff authorizations until the 
expiration of the July 8, 2002ŠJuly 8, 2005 collective-

bargaining agreement, with interest.   
 HEARTLAND HEALTH CARE CENTER D/B/A PLY-
MOUTH COURT  Judith Schulz 
and 
Darlene Haas-Awada, Esqs., for the General 
Counsel. Clifford H. Nelso, Jr. 
and Davis S. Mohl, Esqs.
 (Wimberly, 
Lawson, Steckel, Nelson & Schneider, P.C.), 
of Atlanta, Georgia, for the Respondent. 
Bruce A. Miller, Esq. (Miller Cohen, P.L.C.), 
of Detroit, Michi-
gan, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE KARL H. BUSCHMANN, Administrative Law Judge.  This case 
was heard in Detroit, Michigan, on August 27, 2003, on a com-
plaint dated May 28, 2003, alle
ging that the Respondent, Heart-
land Health Care Center d/b/a Pl
ymouth Court, violated Section 
8(a)(1) and (5) of the National Labor Relations Act (the Act) by 
withdrawing recognition of the 
Union as the exclusive collec-
tive-bargaining representative of the Respondent™s employees.  
The underlying charges were filed by the Union, Local 79, 
Service Employees International Union, AFLŒCIOŒCLC, on 
March 14, 2003, as amended May 21, 2003.  The Respondent 
filed a timely answer, admitting the jurisdictional allegations in 

the complaint, as well as the supe
rvisory status of certain offi-
cials named in the complaint, an
d that it withdrew recognition 
of the Union as the bargaining representative of the employees. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs of 
the General Counsel, the Chargi
ng party, and the Respondent, I 
make the following FINDINGS OF FACT
 I.  JURISDICTION
 1. Heartland Health Care Cent
er d/b/a Plymouth Court, the 
Respondent, is a corporation, with
 an office and 
facility in Ply-
mouth, Michigan, and where it is engaged in the operation of a 
nursing home.  With gross revenues exceeding $100,000 and 
purchases of goods and materials in excess of $5000 from points located outside 
the State of Michigan, the Respondent is 
admittedly an employer engaged 
in commerce within the mean-
ing of Sections 2(2), (6), and (7) of the Act. 
2. The (Charging Party) Union is admittedly a labor organi-
zation within the meaning of Section 2(5) of the Act. 
3. The following employees of Respondent constitute a unit 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
 All full-time and regular part-time nurses aides, housekeeping 

employees, dietary employees,
 laundry employees, mainte-
nance employees, orderlies and cooks, employed by Respon-

dent at its facility located at 105 Haggerty Road, Plymouth, 
Michigan; but excluding register
ed nurses, licensed practical 
nurses, administrators, office clerical employees, and guards, 

supervisors as defined in the Act, and all other employees. 
 4. Since 1985 until about March 3, 2003, when the Respon-
dent withdrew recognition of the Union, the Union has admit-

tedly been the exclusive collective-bargaining representative of 
the unit and has been recognized by the Respondent, in succes-
sive collective-bargaining agreements. 
5. The following individuals are supervisors of the Respon-
dent within the meaning of Sect
ion 2(11) of the Act and agents 
of Respondent within the meaning 
of Section 2(13) of the Act: Dan Wood, assistant vice president, director of employee rela-
tions, Jeff Harper, regional hu
man resource manager, Linda Tille, human resource coordinator, Amy LaFleur, administrator, 
Felicia Murden, human resour
ce manager, and Mike Cunning-
ham, consultant. Issue 
This case presents a contract question to determine whether 
the Respondent may lawfully withdraw recognition of the Un-
ion.  If the record supports the position of the General Counsel 
and the Charging Party that a valid contract had been negoti-
   PLYMOUTH COURT
 365
ated by the parties, the Respondent would be bound by its terms 
and be unable to withdraw recognition of the Union.  The posi-
tion of the Respondent is that th
e voice mail message left by a 
member of the Union™s team of negotiators had the effect of 

revoking a tentative agreement a
nd that a valid acceptance of 
the contract did not occur. 
I conclude that the record amply supports a finding that a 
valid contract was executed an
d that the parties were bound by 
the terms, which they had negotiated. 
Background Plymouth Court is a nursing home, located in Plymouth, 
Michigan.  Its employees (as defi
ned in the unit) had been rep-
resented by Local 79, Service Employees International Union 
since 1985.  The parties have b
een signatories to successive collective-bargaining agreements. 
Negotiations for a contract to succeed the one that on July 8, 
2002, began in October 2002 (Jt. Exh. 1).  Representing the 

Respondent was Mike Cunningham, a consultant and lead ne-
gotiator; Amy LaFleur, administ
rator; Jeff Harper, human re-
sources manager; and Felicia Marden, human resources man-
ager.   Representing the employees were Norman Bomer, union 

business representative, Mary Nelson, business agent, Felicia 
Booker, steward, Ida Lawson, stew
ard; and Judy Jackson, stew-
ard.  After approximately eight
 negotiation sessions, the parties 

reached a ﬁTentative Agreement,ﬂ dated December 19, 2002 
(Jt. Exh. 2).  This agreement was signed by the five union nego-
tiators, including Norman Bomer, Judy Jackson, and Felicia 
Booker and the two company negotiators, Mike Cunningham 
and Amy LaFleur. 
According to LaFleur and Bomer, the parties had reached a 
complete agreement on all issues.  The new agreement was 
based on the prior expired bargaining agreement, and incorpo-
rated all changes to which the parties had agreed.  Among the 
changes was a provision in article 
II, section 9, dealing with the 
employee™s eligibility for vacati
ons.  The Union had proposed this provision and the Respondent had agreed to the Union™s 
proposal with minor changes. 
The parties understood that the te
ntative agreement had to be 
ratified by the Union™s membership, which was scheduled for 
December 27, 2002, at the Respondent™s facility.  LaFleur testi-
fied that she hoped for a favorable outcome, stating ﬁI was 
hoping that we had reached an ag
reement that everyone would 
be happy withﬂ (Tr. 35). 
On December 27, 2002, the union membership ratified the 
tentative agreement.  Bomer promptly called Cunningham to 

inform him ﬁthat the contract was 
ratified, and that they have a 
contractﬂ (Tr. 68).  Bomer, accompanied by Mary Nelson, then 
went to LaFleur™s office to report the ratification of the agree-
ment.  LaFleur testified that it was her understanding that an 
agreement had been reached. 
On January 8, 2003, the Company, in compliance with the 
agreement, implemented the contract and effectuated its provi-

sion for a pay increase, and the 
payment of a ratification bonus 
to all employees.  In short, the employees received a 40-cent-

pay raise and $300 bonus for 
full-time employees and a $125 
payment for part-time employees pursuant to the new agree-

ment. 
Thereafter, the Respondent prepared a comprehensive writ-
ten draft of the contract for review by the Union.  Following the 
review, the Union informed La
Fleur by telephone call on Janu-
ary 27, 2003, that the draft was all right and to make copies.  

LaFleur informed the Union that she would so inform Dan 
Wood, director of employee rela
tions and assistant vice presi-dent for the Respondent, and Linda Tille, administrator of labor 
negotiations. On February 6, 2003, the Union received four copies of the 
formal and final contract signed by Dan Wood, 
assistant vice president and director of employ
ee relations, for the Employer 
(Jt. Exh. 5).  The forwarding letter, dated February 6, 2003, was 
signed by Linda Tille, human res
ources coordinator (Jt. Exh. 6). 
Union negotiators Nelson, Jack
son, and Booker reviewed the copies prior to signing the contract and discovered what they 

believed was an incorrect provi
sion dealing with vacations and 
that the final contract had om
itted a provision that employees 
with 5 years™ seniority would be
 entitled to vacations.  Accord-
ingly, Nelson called Tille and left the following message (R. 

Exh. 1): 
 Hi, Ms. Tille, this is Mary Nelson from Local 79.  My number 
is 313/965-9450, ext. 128.  I have a problem.  Everything is 
OK, except Article II, ﬁVacations,ﬂ Section 9.  It says, 
 ﬁNo vacations shall be taken between December 20th and 
January 5, expect employees with over ten (10) years of sen-
iority, who will be allowed to take vacation time between 
Christmas and New Year™s day holiday.  Employees with five 
(5) to ten (10) years of service 
will be eligible to take vacation 
during this period of time.  The Employer reserves the right to 

approve vacation requests during this period of time, based on 
the needs of the residents.ﬂ 
 Could you give me a call?  I think, one, section 9, the ten 

years is supposed to be put out and then the five to ten years 
of service is supposed to be put in.  Could you give me a call 

so we could straighten this out 
so we can get this signed be-
cause I got the bargaining unit member down here today so 

we can have it signed, sealed and delivered. 
 Tille did not return Nelson™s 
telephone message.  Instead, 
she forwarded the call to Billie West, senior employee consult-
ant.  He responded by letter of
 February 28, 2003, addressed to 
Nelson, as follows (R. Exh. 7): 
 I am researching the information regarding the change in the 

Plymouth Court contract, adding the word ﬁfiveﬂ years in-
stead of the current ten years, as referenced in Article 11, 
ﬁVacations,ﬂ section 9.  Since 
I was not the chief negotiator, I 
will need to talk with Mike Cunningham and will get back to 

you as soon as I am able to verify the information. 
 In the meantime, Jackson and Nelson realized that their con-
cern was unfounded, and that once they read section 9 of article 

II in its entirety, the contract correctly provided for the vacation 
benefits to which all parties had agreed (GC Exh. 3).  They 
accordingly signed the agreement and submitted it to Willie 
Hampton, union president, for 
his signature on February 23, 
2003 (GC Exh. 3, p. 27).  Nelson made additional copies of the 

signed contract for distribution to the union membership. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 366 
On March 3, 2003, LaFleur re
ceived a petition signed by 31 
employees, stating 
that they no longer wished to be represented 
by the Union (Jt. Exh. 8).  Based on this petition, signed by half 
the membership of the bargaining unit, the Respondent notified 
the Union by letter, dated March 
3, 2003, stating as follows (Jt. 
Exh. 7): 
 I have received objective eviden
ce that a majority of Heart-
land Health Care Center-Plymouth Court employees no 

longer wish to be represented by SEIU Local 79.  Because we 
do not have a meeting of the minds with respect to a new col-
lective bargaining agreement, I am sending this letter to in-
form you that the Company withdraws recognition from your 

Union as the bargaining representative of Heartland Health 
Care Center-Plymouth Court employees effective immedi-
ately. 
 LaFleur, who sent this letter to the Union, testified without 
contradiction that her reference in 
the letter to ﬁa meeting of the 
mindsﬂ was based on what she had heard about the vacation 

policy. 
Nelson, who had received the Respondent™s letter on behalf 
of the Union, attempted to ca
ll LaFleur on several occasions.  
On March 11, 2003, LaFleur call
ed Nelson to tell her ﬁthat 
there was no longer a Union at Plymouth Court, and that [she] 

was not allowed to come out thereﬂ (Tr. 86).  Nelson made an 
attempt to distribute copies of the contract to the Respondent, 
but was only able to leave a signed copy at the facility. 
Analysis 
The record shows that the parties agreed again and again to 
the negotiated terms of the tentative contract and took the nec-
essary steps in the bargaining pro
cess to arrive at the finished 
product, the collective-bargaining
 agreement.  However, when 
confronted with the decertification petition on March 3, 2003, 

the Respondent promptly seiz
ed on a minor misunderstanding 
among members of the Union™s bargaining committee to rid 

itself of its contractual obligations and the obligations to recog-
nize the Union.  Yet it is clear that the parties repeatedly as-
sented to the negotiated provisions
 of the tentative agreement.  
All participants to the negotia
tions, including the Respondent™s 
principal in the negotiations, Ad
ministrator LaFleur, believed 
that a valid agreement had come
 into existence.  The Respon-
dent, however, forcefully argues that the ﬁvoicemail left by 
Mary Nelson on February 21 had 
the immediate effect of can-
celing the tentative agreement, as well as the draft agreement 

signed by Dan Wood and sent to 
the Union on February 6thﬂ 
(R. Br. p. 5Œ6).  According to
 the Respondent™s argument, 
ﬁNelson effectively gave the 
Respondent a counter-proposal,ﬂ 
by ﬁcommunicating the Union™s 
dissatisfaction with a substan-
tive term of the contract . . . [which] served as a revocation of 
the terms proposed in th
e tentative agreement.ﬂ 
The Respondent™s position is not 
persuasive, even if a con-
troversy had arisen about the vacation issue, a relatively insig-
nificant provision in the overall contract, the law of contracts 
would come into play to dete
rmine whether a disagreement 
about one provision in a comprehensive agreement, covering 

multiple issues, has the effect of voiding the entire contract.  
But that is not the factual scenar
io here.  One of the union ne-
gotiators acted to assure that a certain provision, which had 

been negotiated and agreed to 
between all parties, was made 
part of the contract.  She notified the Respondent to express 
that concern, but once she realized that everything was in place 
she abandoned any further efforts. 
 But, any suggestion that the 
Union submitted a counteroffer is
 factually inaccurate.  The 
Union™s call simply served to assure that a certain negotiated 
proviso was actually part 
of the final agreement. 
The validity of a collective-bargaining agreement is impor-
tant to the consideration of the issues in this case.  Not only are 
the parties bound by the terms of the contract, which they had 
negotiated, but the Employer is 
also prohibited from withdraw-
ing recognition of the Union.  
Auciello Iron Works, Inc.,
 517 
U.S. 781, 785 (1996).  There, the Supreme Court stated that the 
union is entitled to a conclusive 
presumption of majority status 
during the term of a collective-bargaining agreement.  Id. at 

785.  Accordingly, an employer 
violates the Act if it disavows a 
collective-bargaining agreement because of a good-faith doubt 

about a union™s majority status during the term of the agree-
ment. 
Here, the Respondent argues that the Union™s voice mail 
message had the effect of revoking the tent
ative agreement and quarrels about two supe
rficial differences in the two final ver-
sions of the contract (GC Exh. 3; R. Exh. 32).  Although both agreements are identi
cal, the Respondent suggests that the sig-
natures of two bargaining committee members, Judy Jackson 
and Felicia Booker, appear inve
rted on one of the copies, and 
that the handwritten notation ﬁchangeﬂ appears on the other 

copy in section 9, article II.  Presumably, when the final copies 
of the contract were signed, the signatories simply signed in 
reverse order on different lines.  Suffice it to say, that there is 
no suggestion that the signatures 
are invalid.  Moreover, the 
word ﬁchangeﬂ is simply meaningless as it appears in handwrit-
ten form and does not affect the authenticity of the contract.  
The record shows conclusively th
at the contract was signed by 
all parties and properly ratified by the union membership.  The 

Union™s ratification was repeatedly communicated to the re-
sponsible officials of the Company of a valid contract, negoti-
ated, signed, and accepted by the appropriate parties and finally 
distributed.  Nowhere in the record is there any suggestion that 
the agreements as they appear in the record, are not authentic, 
that they were improperly negotiate
d, or that one of the parties 
had failed to agree to any or all the provisions.  The Respon-

dent™s twisted argument that 
the voice mail message was a 
proposal of new terms to the Respondent™s offer of February 6, 

2003, when it sent four copies, signed by Dan Wood, to the 
Union, is blatantly erroneous.  A 
valid contract came into exis-
tence as soon as the te
ntative contract was executed by the par-
ties and ratified by the Union on December 27, 2002.  Signifi-
cantly, all parties not only agreed 
to all of the portions of the 
contract, but the Respondent al
so effectuated its provisions, 
thereby ﬁconsummatingﬂ the collective-bargaining agreement.  
The subsequent activity, the printing of the final copies, and 
review of the final copy formalized the process. 
In the leading case on the subject, 
Appalachian Shale Prod-
ucts Co., 121 NLRB 1160 (1958), relied on by the parties, the 
Board held that a contract, ﬁto constitute a bar must be signed 

by all the parties,ﬂ be in writing and it must ﬁcontain substantial 
   PLYMOUTH COURT
 367
terms and conditions of employment
.ﬂ   Where ﬁratification is a condition precedent,ﬂ it is ineffective as a bar unless ratified.  
Plainly, here the record shows that all the necessary indicia are 
present, the contract was in writing, signed by all parties and 
ratified by the union membership.  The ratification was com-
municated to the Respondent™s lead negotiator, Cunningham, 
and administrator, LaFleur.  
The Respondent not only admitted 
that it received notice of the ratification, but it implemented the 

contract.  The Respondent™s witnesses, LaFleur and Tille, as 
well as Bomer and Nelson, testified that a complete agreement 
had been reached. 
The Union™s voice mail message of February 21, 2003, was 
for all practical purposes no more than a last minute effort to 
assure that one agreed to item was actually present in the final 
copy.  As pointed out by the General Counsel, even a dispute 
over a contract term or a minor
 variation in the later draft 
would not have the effect of nul
lifying the contract, where, as 
here, no further bargaining sessions
 were scheduled, the parties 
had signed the document containing an agreement on substan-
tial terms and conditions of empl
oyment, and the employer had 
implement the terms of the agreement.  
Farrel Rochester Divi-
sion, 256 NLRB 996 (1981); Gaylord Broadcasting Co., 250 NLRB 198, 199 (1980). 
I accordingly find that the Respondent was barred from 
withdrawing recognition from the Union by the existence of a 

valid collective-bargaining agreement. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following employees of the Respondent constitute a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time nurses aides, housekeeping 
employees, dietary employees,
 laundry employees, mainte-
nance employees, orderlies and cooks, employed by Respon-

dent at its facility located at 105 Haggerty Road, Plymouth, 
Michigan; but excluding register
ed nurses, licensed practical 
nurses, administrators, office clerical employees, and guards, 

supervisors as defined in the Act, and all other employees. 
 4. The Union has been the exclusive collective-bargaining 
representative of the unit and has been so recognized by the 
Respondent in successive collective-bargaining agreements, the 
most recent of which is effective from July 8, 2002 through 

July 8, 2005. 
5. By withdrawing recognition of
 the Union as the exclusive 
collective-bargaining representative of the unit, the Respondent 
violated Section 8(a)(1) and (5) of the Act. 
6. The unfair labor practices of Respondent described above affect commerce within the meani
ng of Section 2(6) and (7) of 
the Act. 
On these findings and conclusions of law and on the entire 
record, I issue the following recommended
1ORDER 1. The Respondent, Heartland H
ealth Care Center d/b/a Ply-
mouth Court, Plymouth, Michigan, its officers, agents, succes-

sors, and assigns, shall 
1. Cease and desist from 
(a) Withdrawing recognition from Local 79, Service Em-
ployees International Union, AFLŒCIO, CLC during the term 

of the collective-bargaining agreement effective from July 8, 
2002, to July 8, 2005. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Honor the terms of the collective-bargaining agreement, 
effective July 8, 2002, to July 8, 2005. 
(b) Recognize and, on request, 
bargain collectively and in 
good faith with the Union as the exclusive collective-bargaining representative of the unit: 
 All full-time and regular part-time nurses aides, housekeeping 

employees, dietary employees,
 laundry employees, mainte-
nance employees, orderlies and cooks, employed by Respon-

dent at its facility located at 105 Haggerty Road, Plymouth, 
Michigan; but excluding registered nurses, licensed nurses, 
administrators, office clerical employees, and guards, supervi-
sors as defined in the Act, and all other employees 
 (c) Make whole, with interest, the unit employees to the ex-
tent they suffered economically 
as a result of the Respondent™s 
failure to abide by the agreement, and, on the Union™s request, 
restore the status quo ante, as it existed prior to March 3, 2003. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for a good cause 
shown, provide at a reasonable place designated by the Board 

or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
and other payments due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
current jobsites within the geographical area encompassed by 

the appropriate unit herein and at its facility in Plymouth, 
Michigan, copies of the attached notice marked ﬁAppendix.ﬂ
2  Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 7, after being signed by the Respondent™s author-
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 368 
ized representative, shall be pos
ted by the Respondent™s author-
ized representative immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business of closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any si
nce March 3, 2003. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
     